DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3- 5, 7, 9, 11 – 13, 15, 17, 19, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (WO2020/041306) (hereinafter Chen).

Regarding claims 1, 9, and 17, Chen teaches a non-transitory computer-readable storage medium storing instructions executable by at least one processor to perform a method of video decoding in a decoder, and an apparatus for decoding, the method and apparatus comprising: 
decoding prediction information for a current block in a current picture that is a part of a coded video sequence, the prediction information indicating a cross-component linear model (CCLM) prediction mode for the current block (e.g. Fig. 3, and pars. 206 – 219: depicting and describing that the system decodes prediction information for a current block, the prediction information indicating a cross-component linear model (CCLM) prediction mode [see, e.g. pars. 115 – 116: describing that the prediction parameters include information indicating CCLM is used for a current block); 
determining a sample value of a first unavailable neighboring luma sample of the current block based on at least one luma sample used in the CCLM prediction mode not being available, the sample value of the first unavailable neighboring luma sample being determined based on a sample value of an available neighboring luma sample (e.g. Figs. 13, and pars. 118 – 126: depicting and describing that the system determines a sample value of a first unavailable neighboring sample of the current block [either D2 or C2 of LCur] used in CCLM prediction by padding the unavailable neighboring sample with the sample value of an available neighboring luma sample value); 
calculating a parameter of the CCLM prediction mode based on the sample value of the first unavailable neighboring luma sample of the current block (e.g. Figs. 13, and pars. 118 – 126: depicting and describing that the system calculates coefficients for the linear model of the CCLM using the unavailable neighboring luma sample of the current block, wherein coefficients for the linear model of the CCLM is the equivalent of a parameter of the CCLM prediction mode); and 
reconstructing the current block based on the calculated parameter of the CCLM prediction mode (e.g. Fig. 3, and pars. 206 – 219: depicting and describing that the system reconstructs the current block based on the calculated coefficients for the indicated CCLM).

Turning to claims 3, 11, and 19, Chen teaches all of the limitations of claims 1, 9, and 17, respectively, as discussed above. Chen further teaches:
wherein the available neighboring luma sample is located in a row above the current block and the first unavailable neighboring luma sample is adjacent to the available neighboring luma sample in the same row and top-left of the current block (e.g. Fig. 13 and pars. 118 – 126: depicting and describing that available neighboring luma same is located in a row above the current block and the first unavailable neighboring luma sample is adjacent to the available neighboring luma sample in the same row and top left of the current block).

Regarding claims 4, 12, and 20, Chen teaches all of the limitations of claims 1, 9, and 17, respectively, as discussed above. Chen further teaches:
wherein the available neighboring luma sample is located in a column left of the current block and the first unavailable neighboring luma sample is adjacent to the available neighboring luma sample in the same column and top-left of the current block (e.g. Fig. 13 and pars. 118 – 126: depicting and describing that available neighboring luma same is located in a column left of the current block and the first unavailable neighboring luma sample is adjacent to the available neighboring luma sample in the same column and top left of the current block).

Turning to claims 5 and 13, Chen teaches all of the limitations of claims 1 and 9, respectively, as discussed above. Chen further teaches:
wherein 39Oblon Docket No.: 534406US the determining includes determining a sample value of a second unavailable neighboring luma sample of the current block based on the sample value of the available neighboring luma sample, and the calculating includes calculating the parameter of the CCLM prediction mode based on the sample value of the first unavailable neighboring luma sample and the sample value of the second unavailable neighboring luma sample of the current block (e.g. Fig. 13 and pars. 118 – 126: depicting and describing that the system calculates coefficients for the linear model of the CCLM using a first and second unavailable neighboring luma sample, the sample values of the first and second unavailable neighboring luma sample based on the sample value of an available luma neighboring luma reference sample).

Regarding claims 7 and 15, Chen teaches all of the limitations of claims 1 and 9, respectively, as discussed above. Chen further teaches:
wherein the calculating includes: performing a down-sample filter on the sample value of the first unavailable neighboring luma sample of the current block; and calculating the parameter of the CCLM prediction mode based on a result of the down- sample filter (e.g. Fig. 13 and pars. 118 – 126: depicting and describing that the system performs a down sampling operation on the sample value of the unavailable neighboring luma sample of the current block, and calculating coefficients for the linear model of the CCLM based on the result of the down-sampled unavailable neighboring luma sample value).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2, 6, 10, 14, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (WO2020/041306) (hereinafter Chen) as applied to claims 1, 9, and 17, respectively, above, and further in view of Liu et al. (WO2020/233711) (hereinafter Liu).

Regarding claims 2, 10, and 18, Chen teaches all of the limitations of claims 1, 9, and 17, respectively, as discussed above. Chen further teaches:
wherein the available neighboring luma sample is located in a row above the current block (e.g. Fig. 13 and pars. 118 – 126: depicting and describing that the available neighboring luma sample is located in a row above the current block), and
wherein the first unavailable neighboring luma sample is adjacent to the available neighboring luma sample (e.g. Fig. 13 and pars. 118 – 126: depicting and describing that the unavailable neighboring luma sample is located adjacent to the available neighboring luma sample).
Chen does not explicitly teach:
wherein the first unavailable neighboring luma sample is in a row adjacent to the row in which the available neighboring luma sample is located.
Liu, however, teaches a method, apparatus, and non-transitory computer readable medium:
  wherein the first neighboring luma sample is in a row adjacent to the row in which the neighboring luma sample is located (e.g. Figs. 15A – 15H, and pars. 416 – 420: depicting and describing that a neighboring luma sample is located in a row above the current block and that a first neighboring luma sample is adjacent to the neighboring luma sample and in a row adjacent to the row in which the neighboring luma sample is located).
It therefore would have been obvious to one of ordinary skill in the art to modify the teachings of Chen by adding the teachings of Liu in order for first unavailable neighboring luma sample is in a row adjacent to the row in which the available neighboring luma sample is located. One of ordinary skill in the art would have been motivated to make the modification because the modification allows for the derivation of parameters for CCLM using multiple reference lines (Liu, e.g. par. 7: describing the desire to derive parameters for CCLM using multiple reference lines).

Turning to claims 6 and 14, Chen teaches all of the limitations of claims 1 and 5, and claims 9 and 13, respectively, as discussed above. Liu further teaches:
wherein the available neighboring luma sample is located in a row above the current block (e.g. Fig. 13 and pars. 118 – 126: depicting and describing that the available neighboring luma sample is located in a row above the current block), and
wherein the first unavailable neighboring luma sample is adjacent to the available neighboring luma sample (e.g. Fig. 13 and pars. 118 – 126: depicting and describing that the unavailable neighboring luma sample is located adjacent to the available neighboring luma sample).
Chen does not explicitly teach:
wherein the first unavailable neighboring luma sample and the second unavailable neighboring luma sample is in a same column and different rows  as the available neighboring luma sample.
Liu, however, teaches a method, apparatus, and non-transitory computer readable medium:
 wherein the neighboring luma samples are in a same column and different rows. (e.g. Figs. 15A – 15H, and pars. 416 – 420: depicting and describing that a neighboring luma sample is located in a row above the current block and that a first neighboring luma sample is adjacent to the neighboring luma sample and in a row adjacent to the row in which the neighboring luma sample is located, the neighboring luma samples being in the same column).
It therefore would have been obvious to one of ordinary skill in the art to modify the teachings of Chen by adding the teachings of Liu in order for the first unavailable neighboring luma sample and the second unavailable neighboring luma sample is in a same column and different rows  as the available neighboring luma sample. One of ordinary skill in the art would have been motivated to make the modification because the modification allows for the derivation of parameters for CCLM using multiple reference lines (Liu, e.g. par. 7: describing the desire to derive parameters for CCLM using multiple reference lines). 

Claim(s) 8 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (WO2020/041306) (hereinafter Chen) as applied to claims 1 and 7, and claims 9 and 15, respectively, above, and further in view of Sarwer et al. (US 2021/0306673) (hereinafter Sarwer).

Regarding claims 8 and 16, Chen teaches all of the limitations of claims 1 and 7, and claims 9 and 15, respectively, as discussed above. Ma further teaches:
wherein the first unavailable neighboring luma sample of the current block is located above the current block (e.g. Fig. 13, and pars. 118 – 126: depicting and describing that the unavailable neighboring luma sample of the current block is located above the current block).
Chen does not explicitly teach:
wherein the performing the down-sample filter includes performing an N-tap filter on the first unavailable neighboring luma sample, N being determined based on whether the first unavailable neighboring luma sample and a corresponding chroma sample are vertical collocated.
Sarwer, however, teaches a method and apparatus for video decoding:
wherein the performing the down-sample filter includes performing an N-tap filter on the first unavailable neighboring luma sample, N being determined based on whether the first unavailable neighboring luma sample and a corresponding chroma sample are vertical collocated (e.g. Figs. 25A and 25B, and pars. 147 – 148: depicting and describing that down-sampling includes performing an N-tap filter on the neighboring luma sample, N being determined based on whether the neighboring luma sample and the corresponding chroma sample are vertically collocated [Fig. 25A and 25B: depicting N being a different value (exemplified as 8 in 25A and 7 in 25B)]).
It therefore would have been obvious to one of ordinary skill in the art by modifying the teachings of Chen by adding the teachings of Sarwer in order to perform an N-tap filter on the first unavailable neighboring luma sample, N being determined based on whether the first unavailable neighboring luma sample and a corresponding chroma sample are vertical collocated. One of ordinary skill in the art would have been motivated to make such a modification because the modification allows for an adjustment to the prediction process when a vertical offset is present.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2022/0150502
US 20210400260
US 20180220138
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANIKA M BRUMFIELD whose telephone number is (571)270-3700. The examiner can normally be reached M-F 8:30 - 5 PM AWS.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHANIKA M. BRUMFIELD
Examiner
Art Unit 2487



/SHANIKA M BRUMFIELD/Examiner, Art Unit 2487                                                                                                                                                                                                        
/Alison Slater/Primary Examiner, Art Unit 2487